Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This is in response to the amendment filed 07/05/2022. Claims 1-19 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-11 and 13 – 19 are rejected under 35 USC 103 as being unpatentable over Zimmerman et al (US Pub. No. 2018/0208448 A1) in view of Struhsaker et al (US Pat. No. 10,178,449 B1).

Regarding claim 1, Zimmerman discloses “A method performed by a computing system” (See Fig. 5); “relating to an event occurring to an item coupled to an Internet of things (loT) tag” (Fig. 5, relating to events occurring to items such stove, washer/dryer (530, 531) that are coupled or connected to IoT devices (104,105); “that is located remote from the computing system” (See Fig 5, IoT devices are located remotely from the IoT hubs and user device); comprising “receiving a plurality of data packets from at the IoT tag” (see Zimmerman Fig. 5, ¶ 0082; receiving by the IoT hub, from IoT sensors or motion sensors that are part of the IoT devices, data related to the objects coupled to the IoT devices; also Fig.7 and ¶0093 discloses that data received from sensors or other application within the IoT devices are delivered by few packets on a periodic basis or frequent updates); “extracting at least one parameter value from each of the plurality of data packets” (see Zimmerman Fig. 5 and ¶ 0082; extracting temperature change or motion from the data received from the IoT devices); “wherein the parameter values extracted from the data packets are indicative of a condition existing at the IoT tag” (see Zimmerman Fig. 5 and ¶ 0082, ¶ 0083; the data extracted or determined can be related to a specific condition measure by the IoT sensors such as specified conditions are met (e.g. If the stove is detected to be on for more than a threshold time period based on the measured temperature OR if motion is detected for an extended period of time, indicating that the washer/dryer are not turning)).  Moreover, Zimmerman discloses the limitation of “identifying  the data extracted or determined can be related to a specific condition measure by the IoT sensors such as specified conditions are met (e.g. If the stove is detected to be on for more than a threshold time period based on the measured temperature OR if motion is detected for an extended period of time, indicating that the washer/dryer are not turning)); and “determining a nature of the event occurring to the item attached to the IoT tag based on the identified as explained above, determining based on the temperature whether the stove and determining based on the motion if the washer/dryer are not turning); “and performing, by the computing system, an action responsive to, and based on the nature of, the determined event” (see Zimmerman Fig. 5 and ¶ 0082, performing, by the control device in the IoT hub an action based on the data received such as transmitting a notification to the end user's device informing the user that the stove  is on. In addition).  
Zimmerman does not appear to explicitly disclose “identifying a pattern” from the packets or data received.  However, Struhsaker discloses “identifying a pattern” from the packets or data received ( See Struhsaker Page 14, lines 46-53; discloses IoT sensor to monitor an asset; page 16, lines 54-60; discloses sensors can be tag sensors attached to things including animals; page 28, lunes 6-12; monitoring devices may also be used to obtain physiological parameters from patients. These physiological parameters may include, but are not limited to, heart rate, blood pressure, blood sugar, body temperature, movement patterns).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Zimmerman and Struhsaker before him or her, to modify the invention of Zimmerman to recognize pattern from packets or data received from IoT devices.  The suggestion for doing so would have been because it would be useful to track the location of moving items or persons, for various reasons such as to provide security, to optimize certain operations, e.g., in industrial environments or logistic applications, and/or to provide useful instructions to a tracked person (page 1, lines 6-15).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of Zimmerman and Struhsaker further discloses “wherein the at least one data packet includes at least one of: a data from a sensor of the IoT tag or a calibration data of the IoT tag”; (see Zimmerman Fig. 5, ¶ 0082; receiving by the IoT hub, from IoT sensors or motion sensors that are part of the IoT devices).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of Zimmerman and Struhsaker further discloses “wherein each of the plurality of data packets is received periodically from the IoT tag via a gateway”; (see Zimmerman Fig.7 and ¶0093 discloses that data received from sensors or other application within the IoT devices are delivered by few packets on a periodic basis or frequent updates).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, the combination of Zimmerman and Struhsaker further discloses “wherein identified pattern indicates a change in a value detected by the IoT tag”; (see Struhsaker page 28, lunes 6-12; monitoring devices may also be used to obtain physiological parameters from patients. These physiological parameters may include, but are not limited to, heart rate, blood pressure, blood sugar, body temperature, movement patterns).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Zimmerman and Struhsaker before him or her, to modify the invention of Zimmerman to recognize pattern from packets or data received from IoT devices.  The suggestion for doing so would have been because it would be useful to track the location of moving items or persons, for various reasons such as to provide security, to optimize certain operations, e.g., in industrial environments or logistic applications, and/or to provide useful instructions to a tracked person (page 1, lines 6-15).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, Zimmerman does not appear to explicitly disclose “wherein the data packet plurality of data packets are each transmitted from the IoT taq as an over-the-air signal.  However, Struhsaker discloses “data packet plurality of data packets are each transmitted from the IoT taq as an over-the-air signal” (See Struhsaker Page 20, lines 1-10; channels may also be used for lengthy transmissions such as a firmware provided over the air).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Zimmerman and Struhsaker before him or her, to modify the invention of Zimmerman to transmit the data packets as an over-air-signal.  The suggestion for doing so would have been because Receiving over-the-air signals is free and it does not require any service subscription.

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, the combination of Zimmerman and Struhsaker further discloses “wherein the parameter values extracted from the data packets each includes a frequency word.”; ([Note: in light of applicant’s specification, ¶ 0051, parameters including frequency word may be associated with a change in temperature, amount of light in the environment]; with that being said, See Zimmerman ¶ 0079; if the user's air conditioner has been on for an extended period of time but the temperature has not changed, the IoT hub 110 and/or IoT service 120 may send the user a notification that the air conditioner is not functioning properly;  Zimmerman ¶ 0212;  if the IoT device is associated with a lighting system and the user turns on the lights, then an UPDATE packet may be sent to reflect the change to the on/off attribute associated with the lighting application).

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, the combination of Zimmerman and Struhsaker further discloses “wherein event corresponds to one of: movement of the IoT tag; material make-up of an item placed near the IoT tag; or and change in temperature surrounding the IoT tag.”; (See Zimmerman ¶ 0079; if the user's air conditioner has been on for an extended period of time but the temperature has not changed, the IoT hub 110 and/or IoT service 120 may send the user a notification that the air conditioner is not functioning properly;  Zimmerman ¶ 0212;  if the IoT device is associated with a lighting system and the user turns on the lights, then an UPDATE packet may be sent to reflect the change to the on/off attribute associated with the lighting application).

Regarding claim 9, claim 1 is incorporated as stated above.  In addition, the combination of Zimmerman and Struhsaker further discloses “notifying a user of the determined event”; (see Zimmerman Fig. 5 and ¶ 0082, performing, by the control device in the IoT hub an action based on the data received such as transmitting a notification to the end user's device informing the user that the stove is on. In addition).

Claim 10 the Non-transitory computer readable medium claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 10 is rejected under the same rational as claim 1.

Claims 11 and 13 - 19 are the system claims corresponding to the method claims 1 and 3 - 9 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 and 3-9.  Claims 11 and 13 – 19 are rejected under the same rational as claims 1 and 3 - 9.



Claims 2 and 12 are rejected under 35 USC 103 as being unpatentable over Zimmerman et al (US Pub. No. 2018/0208448 A1) in view of Struhsaker et al (US Pat. No. 10,178,449 B1).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Zimmerman and Struhsaker further discloses “identifying pattern” (“developing a model based on the identified pattern; and applying the model to packets received from the one tag subsequent to developing the model”; (see Struhsaker page 16, lines 54-60; discloses sensors can be tag sensors attached to things including animals; page 28, lunes 6-12; monitoring devices may also be used to obtain physiological parameters from patients. These physiological parameters may include, but are not limited to, heart rate, blood pressure, blood sugar, body temperature, movement patterns).
the combination of Zimmerman and Struhsaker does not appear to explicitly disclose “developing a model based on the identified pattern; and applying the model to packets received from the one tag subsequent to developing the model.  However, developing models is well known in the art and It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Zimmerman and Struhsaker before him or her, to modify the invention of Zimmerman and Struhsaker develop a model based on the identified pattern and applying the model to packets received from the one tag subsequent to developing the model.  The suggestion for doing so would have been because models improves the productivity of the invention, provide further analysis and simulation of communication systems and also would give template that guidance how to manage packets.

Claim 12 the system claim corresponding to the method claim 2 that has been rejected above.  Applicant attention is directed to the rejection of claim 2.  Claim 12 is rejected under the same rational as claim 2.



Response to Arguments

Applicant’s argument with respect to the 101 rejection has been considered and persuasive. The 101 rejection has been withdrawn. 
Applicant’s arguments with respect to the claims and the 103 rejection have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al (US 20210104335); discloses  monitoring system and a real-time monitoring method for agriculture and livestock farming by using an IoT sensor, which are implemented in the agriculture and livestock farming to use the IoT sensor to detect a tag attached to a moving object and a Wi-Fi signal, and to use a livestock monitoring system (LMS) to monitor access to a virtual fence and an abnormal behavior of the moving object, and includes: generating a tag/Wi-Fi signal by a tag/Wi-Fi signal generator installed on a moving object.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468